EXHIBIT UNAUDITED PRO FORMA COMBINED CONDENSED CONSOLIDATED FINANCIAL INFORMATION The following is the unaudited pro forma combined condensed consolidated financial information for MutualFirst Financial, Inc. (“MutualFirst”) and MFB Corp. (“MFB”), giving effect to the merger of MFB with and into MutualFirst Acquisition, LLC, a wholly owned subsidiary of MutualFirst. The unaudited pro forma combined condensed consolidated balance sheet as of June 30, 2008 gives effect to the merger as if it occurred on that date.The unaudited pro forma combined condensed consolidated income statements for the six months ended June 30, 2008 and the twelve months ended December 31, 2007 give effect to the merger as if it occurred on January 1, 2008 and 2007, respectively.The actual completion date of the merger was July 18, MutualFirst issued an aggregate of 2.9 million shares of its common stock and paid approximately $11.5 million in cash to MFB stockholders in the transaction. MutualFirst also assumed 114,500 MFB stock options, which converted into approximately 296,555 MutualFirst stock options with a weighted average exercise price of $9.90 per share. Pursuant to the merger agreement, the stockholders of MFB were entitled to elect to receive, for each share of MFB common stock that they owned immediately prior to the merger, either 2.59 shares of MutualFirst common stock, with cash paid in lieu of fractional share interests (the “stock consideration”), or $41.00 in cash (the “cash consideration”). As a result of the cash consideration being oversubscribed for by MFB stockholders, (i) those MFB stockholders who made valid elections to receive the stock consideration, and those MFB stockholders who did not make valid elections, received the stock consideration, and (ii) those MFB stockholders who made valid elections for the cash consideration received the cash consideration for 25.1417% of their cash election shares and the stock consideration for the remaining 74.8583% of their cash election shares. MutualFirst expects that it will incur merger and integration charges as a result of the merger. The pro forma combined condensed consolidated financial information, while helpful in illustrating the financial characteristics of the combined company under one set of assumptions, may not reflect all of these anticipated financial expenses and does not reflect any possible financial benefits and, accordingly, does not attempt to predict or suggest future results. It also does not necessarily reflect what the historical results of the combined company would have been had our companies been combined during the periods presented. The merger will be accounted for under the purchase method of accounting. Under the purchase method of accounting, the assets and liabilities of MFB, as of the completion date of the merger, were recorded at their fair values and the excess of purchase price over the fair value of net assets was allocated to goodwill.
